          Case 1:19-cv-00778-ALC Document 45 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               6/16/20



FIRSHEIN,

                                  Plaintiff,                    19-cv-778 (ALC)

                      -against-

UNITEDHEALTH GROUP, INC. AND BANK                               ORDER
OF AMERICA CORP.,
                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

        The Court is in receipt of Plaintiffs’ June 12, 2020 letter. (ECF No. 43). Bank of America

should still participate in tomorrow’s telephonic conference.

        Additionally, at tomorrow’s telephonic conference, the parties should be prepared to discuss

how the case, Tongkook America, Inc. v. Shipton Sportswear Co., 14 F.3d 781 (2d Cir. 1994), might

affect this court’s jurisdiction. The parties should also be prepared to address the question of whether

Plaintiffs’ claims against UnitedHealth Group, Inc. and Bank of America Corp. contemplate damages

beyond the amount of the diverted checks.

SO ORDERED.

Dated: June 16, 2020                            ___________________________________
       New York, New York                                   ANDREW L. CARTER, JR.
                                                            United States District Judge
